Citation Nr: 0703684	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In February 2004, the Board determined that new and material 
evidence had been submitted regarding the claims currently on 
appeal.  Each of the claims as listed on the title page of 
this decision was reopened and remanded for additional 
evidentiary development.  The claims are before the Board 
once again for additional appellate consideration.  


FINDINGS OF FACT

1.  A low back disorder was not shown in service or for many 
years thereafter and the most probative evidence of record 
indicates that the current degenerative changes in the lumbar 
spine are not causally related to active service, any 
incident therein, or any service-connected disability.  

2.  A left ankle disorder was not shown in service or for 
many years thereafter and the most probative evidence of 
record indicates that the current left ankle strain/sprain 
and spur are not causally related to active service, any 
incident therein, or any service-connected disability.  

3.  The veteran did not engage in combat with the enemy, and 
it is not shown by credible supporting evidence that a 
stressor, which might lead to PTSD, occurred during service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred during active 
service; nor may degenerative changes of the lumbar spine be 
presumed to have been so incurred; nor is any such disability 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§  1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).  

2.  A left ankle disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in July 2001, prior to 
the January 2002 rating decision which denied service 
connection for the claims on appeal.  The claimant submitted 
a notice of disagreement with that decision, and this appeal 
ensued.  He was issued additional VCAA letters in March 2002 
and July 2004.  Specifically, these documents notified him 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither rating nor effective dates will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records (SMRs), post service private and VA medical records, 
and statements and testimony from the claimant.  VA made all 
reasonable efforts to assist him in the development of the 
claim and notified her of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Such examinations were conducted by VA 
in 2006.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection for Low back and Left Ankle Disorders on a 
Direct Basis or as Secondary to Service-connected Residuals 
of a Right Ankle Fracture 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative changes to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

The SMRs are negative for complaints of, treatment for, or 
findings of a low back or left ankle disability.  These 
records do show that he fractured his right ankle in 1973.  
(Service connection has been established for residuals of a 
right ankle fracture and a 20 percent rating is in effect.)  
However, he was not treated for back or left ankle conditions 
throughout his military service.  

Post service records show that the veteran was seen at a 
private facility in June 1986 with left ankle complaints.  
Left ankle instability was assessed.  While he reported 
inservice injury to the ankle, the Board notes that injury to 
the "right" ankle was shown in the SMRs, not to the left.  

In the early 1990s, he was seen at VA for lower back and left 
ankle complaints.  He associated his lower back problems with 
the inservice injury when he fractured his right ankle at the 
time of a May 1994 evaluation report.  Lumbar strain was 
noted.  He continued to report pain associated with his 
service-connected right ankle fracture.  He was seen at VA in 
the late 1990s for low back complaints.  A December 1999 
physical therapy consultation report reflects complaints of 
low back pain, over the sacrum radiating down the posterior 
aspect of the right leg.  He was observed to walk with a cane 
in the right hand.  

A December 2000 X-ray showed osteophytes, sclerosis of bony 
borders and narrowing of the intervertebral spaces at L4-5 
and L5-S1.  The impression was degenerative joint disease 
(DJD).  

VA outpatient treatment reports in 2001 reflect complaints of 
low back and bilateral ankle pain.  An April 2001 VA 
orthopedic consultation notes that the veteran wore an ankle 
brace on both ankles.  He was assessed with traumatic 
arthritis of the lower extremities, the right more involved 
than the left.  As for the back, the assessment was back pain 
with right sacroiliitis.  

When examined by VA in November 2001, the veteran reported 
that his right ankle gave out all of the time.  He complained 
that his feet were often painful and occasionally cold and 
numb.  He reportedly wore a brace for his lumbosacral spine, 
his knees, and both ankles.  He said that walking long 
distances and bending caused pain.  He reported pain in the 
right ankle was 10 all of the time, the left ankle was 7 and 
the lower back pain was 6 to 8 on a scale of 1 to 10.  On 
examination of his lower back, there was no fixed deformity, 
no abnormality, no tenderness, no spasm, and no weakness.  
Reflexes were normal and symmetrical.  He was assessed with 
degenerative disc disease (DDD) of the lumbosacral spine with 
0 to mild functional loss due to pain.  The examiner opined 
that the veteran's lower back condition was not related to 
the right ankle condition.  On examination of the left ankle, 
there was a scar on the medial side of the left foot.  There 
was no tenderness, redness, abnormal movement, or guarding of 
movement.  He had good range of motion of the left ankle with 
plantar flexion to 45 degrees and dorsiflexion to 15 degrees.  
The examiner opined that the veteran's left ankle was normal 
and not related to his service-connected right ankle 
condition.

During a May 2002 VA orthopedic consultation, the veteran 
reported that his back pain was getting worse due to a 
waddling type gait that he had used to compensate for his 
service-connected injury and his knee problems.  Upon 
physical examination, he had an antalgic gait.  He had 
equivocal straight leg raising signs with tenderness.  The 
right shoe heel rides on the lateral side and had lateral 
wear.  He wore bilateral ankle stirrup air splints and a 3/8- 
inch lift for his right shoe.  The diagnosis was chronic low 
back pain sacroiliitis associated with leg length discrepancy 
and accumulative trauma from abnormal gait pattern.

A private June 2003 magnetic resonance imaging (MRI) report 
includes an impression of a herniated nucleus pulposus at L5-
S1 on the right with impingement on the neural elements.  
There was also some degenerative change and narrowing of the 
disc spaces without evidence of herniation.

During the June 2003 hearing, the veteran testified that he 
was dissatisfied with the November 2001 VA examination.  He 
indicated that there was a language barrier in such as there 
was difficulty in communicating with and understanding the 
examiner.  Additionally, he contended that his low back 
problem and his left ankle problem were due to or aggravated 
by his service-connected right ankle disability.  Two photos 
of the veteran's left ankle were submitted.  

Of record is a June 2003 note from a private physician, D. A. 
Pummill, M.D.  He noted that the veteran complained of an old 
right leg injury that by history had caused gait disturbance.  
The physician opined that this gait disturbance "could well 
have caused problems" with his left leg.

VA records from August 2005 show that the veteran's low back 
and ankle complaints continued.  He underwent VA orthopedic 
examination in March 2006.  At that time, X-ray of the left 
ankle was essentially normal except for a moderate plantar 
spur.  X-ray of the spine showed anterior spur and disc space 
narrowing with degenerative changes at L4-5 and S1.  In a 
follow-up report dated in July 2006, the examiner opined that 
the veteran's low back disorder was not related to the 
episodes of mechanical low back pain which resolved.  He also 
opined that the veteran's low back disorder was related to 
aging, the veteran's weight of 225.6 pounds, and his post 
military vocation.  He stated that the veteran's low back 
problems were not related to any incident of military service 
or to the service-connected right ankle disability.  

Additionally, the VA physician opined that the veteran's left 
ankle strain/sprain and plantar spur were not a result of the 
right ankle disability, but rather due to the aging process 
or to the veteran's occupational activities.  He acknowledged 
that there was a physician's opinion of record which linked 
the veteran's left ankle problems to gait disturbance caused 
by the service-connected right ankle disorder.  However, he 
noted that X-rays were essentially normal and did not support 
the private physician's statement.  

Analysis

Significantly, the competent medical evidence of record does 
not support the veteran's contentions regarding his claims 
for service connection for low back and left ankle 
conditions.  As noted above, his SMRs are negative for 
chronic low back or left ankle disorders.  Furthermore, the 
claims folder does not contain competent evidence of low back 
or left ankle pathology until many years after the veteran's 
discharge from service in 1973.  In fact, the veteran made no 
complaints regarding the low back or left ankle upon 
treatment records in the years after service until many years 
later.  Left ankle complaints were first noted in 1986 and 
low back complaints were initially recorded in the early 
1990s.  

Clearly, as reflected above, the veteran has been shown to 
have a significant disorder of the lower back, anterior spur 
and disc space narrowing with degenerative changes at L4-5 
and S1.  While X-ray shows that the left ankle is essentially 
normal, a history of strain and sprain has been diagnosed as 
has a moderate spur.  What is not shown, however, is 
competent evidence supporting a finding that these disorders 
of the low or left ankle are of service origin, or that they 
resulted or were aggravated by the service-connected right 
ankle disorder.  

Given the lack of report of back problems during service or 
on post service examinations for many years after service, 
there is no persuasive evidence of continuity of 
symptomatology.  Furthermore, post service diagnosed low back 
disabilities have not been found to be otherwise related to 
the veteran's active service.  In fact, two VA physician have 
specifically opined that the veteran's low back condition is 
not related to any incident of service or to the service-
connected right ankle disorder.  

There simply is no evidence that a low back disorder existed 
until many years after service, and the claims folder 
contains no competent evidence associating the veteran's 
currently diagnosed low back disabilities with his active 
military duty or his right ankle disorder.  

Similarly, given the lack of report of left ankle problems 
during service or on post service examinations for many years 
after service, there is no persuasive evidence of continuity 
of symptomatology.  Furthermore, post service diagnosed left 
ankle strain/sprain and spur have not been found to otherwise 
related to the veteran's active service.  In fact, two VA 
physician have specifically opined that the veteran's left 
ankle strain/sprain and spur are not related to any incident 
of service or to the service-connected right ankle disorder.  
The VA physician's opinion in 2006 included review of the 
private doctor's opinion from 2003 that the veteran's right 
ankle condition caused gait disturbance that resulted in 
problems with his left leg.  He noted, however, that current 
left ankle X-rays did not support this opinion as they were 
essentially normal except for a moderate spur.  

There simply is no evidence that a left ankle disorder 
existed until many years after service, and the claims folder 
contains no competent evidence associating the veteran's 
currently diagnosed left ankle problems with his active 
military duty or his right ankle disorder.  

The veteran's contentions as to etiology of his low back and 
left ankle conditions have been considered.  It is noted that 
he is competent as a lay person to report on that which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claims for service 
connection for low back and left ankle disabilities.  The 
doctrine of reasonable doubt is, therefore, not for 
application.  See 38 U.S.C.A. § 5107.  



Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Service connection may only be 
granted if there currently is a disability from a disease or 
injury in service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If it is not shown the veteran engaged in combat 
with the enemy, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f) (2005); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125 (2006); Cohen, supra.

Factual Background

The SMRs are devoid of evidence of, complaints of, treatment 
for, clinical finding or, or diagnosis of chronic psychiatric 
disability.  Post service VA records show a diagnosis of 
schizoaffective disorder in April 1994.  It was noted at that 
time that the veteran did not see combat duty and that he 
served in Germany as a vehicle mechanic.  His personnel 
records also show that his military occupational specialty 
was as a track vehicle mechanic.  They do not show that he 
served in the Republic of Vietnam as he alleges or that he 
received combat decorations, to include the Purple Heart, or 
other evidence that he personally engaged in combat.  

The veteran was admitted for inpatient care on December 12, 
2000 with suicidal thoughts.  He reported bad dreams and 
auditory hallucinations of helicopter sounds.  He was 
assessed with Axis I diagnoses of PTSD, major depression 
secondary to PTSD, history of alcoholism and possible organic 
brain damage secondary to his trauma in service.

On December 13, 2000, the veteran reported he received a 
Purple Heart following a helicopter crash in Vietnam.  He 
reported that he suffered from amnesia for a period of six 
months following the crash until he woke up in a hospital in 
Europe.  He also reported that he was shot down during 
service and that he was missing in action and a prisoner of 
war (POW).  

During a January 2001 mental health consultation, the veteran 
reported that he served at Dac Trang and Dac Tong in Vietnam.  
He reported that he was a body bag recovery specialist, and 
indicated that he was charged with cutting bodies free from 
vehicles or objects.  He reported that he was involved in a 
helicopter crash and was told that he was a prisoner of war 
for three months.  He had no memory of any imprisonment but 
recalled waking up in a military hospital in Nuremberg 
following surgery.  No diagnosis was supplied.

Analysis

As noted above, the service personnel records show no combat 
decorations or other evidence that the veteran personally 
engaged in combat.  As combat status is not shown, the 
veteran's assertions of service stressors are not sufficient 
to establish their occurrence.  Id.  Since it has not been 
shown that the veteran engaged in combat with the enemy, or 
that he was even in the Republic of Vietnam, any alleged in-
service stressors must be supported with credible evidence.  
In this regard, the Board notes that the veteran's service 
personnel records show that he was a mechanic in Germany.  
They do not corroborate that he was in the places where he 
alleges that he was or that he participated in the stressful 
events he alleges.  Thus, his assertions as to the carrying 
of body bags, or that he was missing in action or a POW, 
etc., are simply not credible.  There is no credible evidence 
supporting his assertions of in-service stressors.

Although the veteran has been diagnosed with PTSD by a VA 
physician, the opinion in 2000 was based on the veteran's 
reported history of these unverified non-combat stressors.  
The veteran has asserted that he incurred a PTSD during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu, supra.  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that he has PTSD which began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

The Board finds that there is no credible supporting evidence 
that the claimed in-service stressors occurred, and there is 
no medical evidence of a diagnosis of PTSD which is based on 
a verified stressor.  The preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 
supra.




ORDER

Entitlement to service connection for a chronic low back 
disorder is denied.  

Entitlement to service connection for a left ankle disorder 
is denied.  

Entitlement to service connection for PTSD is denied.  





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


